Case: 12-14290   Date Filed: 04/23/2013   Page: 1 of 4


                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-14290
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:93-cr-00252-UU-4



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                 versus


CHEDRICK CRUMMIE,
a.k.a. Shatrack,


                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (April 23, 2013)
              Case: 12-14290     Date Filed: 04/23/2013      Page: 2 of 4


Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Appellant Chedrick Crummie, a federal prisoner proceeding with counsel,

appeals the district court’s order granting his motion to reduce sentence, 18 U.S.C.

§ 3582(c)(2), and reducing his sentence to a term of 360 months’ imprisonment.

Crummie argues that the court erred “by treating the Guidelines as advisory” and

sentencing Crummie to a term that was greater than his amended guideline range

of 262 to 327 months’ imprisonment that resulted from the application of

Amendment 750.

      We review de novo a district court’s legal conclusions on the scope of its

authority under 18 U.S.C. § 3582(c)(2). United States v. Jones, 548 F.3d 1366,

1368 (11th Cir. 2008). A district court’s decision to grant or deny a sentence

reduction is reviewed for abuse of discretion. Id. at n.1.

      A district court may modify a sentence if the defendant “has been sentenced

to a term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). When

considering a motion for a sentence reduction under § 3582(c)(2), a district court

must engage in a two-step analysis. United States v. Bravo, 203 F.3d 778, 780

(11th Cir. 2000). First, the court must determine the sentence it would have

imposed, given the defendant’s amended guideline range and holding all other


                                          2
               Case: 12-14290    Date Filed: 04/23/2013    Page: 3 of 4


guideline findings made at the original sentencing hearing constant. Id. Second,

the court must consider the factors in 18 U.S.C. § 3553(a) and then determine, in

its discretion, whether to reduce the defendant’s sentence. Id. at 781; U.S.S.G.

§ 1B1.10, comment. (n.1(B)(i)). Under the second step, the district court “must

consider the sentencing factors listed in 18 U.S.C. § 3553(a), as well as public

safety considerations, and may consider the defendant’s post-sentencing conduct,

in evaluating whether a reduction in the defendant’s sentence is warranted and the

extent of any such reduction.” United States v. Williams, 557 F.3d 1254, 1256

(11th Cir. 2009) (citing U.S.S.G. § 1B1.10, comment. (n.1(B)).

      We conclude from the record that the district court neither lacked the

authority to sentence Crummie to a term above the modified sentencing range nor

abused its discretion in doing so. The district court was required, after

recalculating Crummie’s sentence under the amended guidelines, to determine the

extent to which his sentence should be reduced—if at all—in consideration of the

§ 3553(a) factors, as well as other concerns. See generally Williams, 557 F.3d at

1256. The record indicates that the district court appropriately considered the

§ 3553(a) factors, giving particular consideration to the seriousness of the offense,

in determining that only a reduction to a term above the modified guideline range

was appropriate. Accordingly, the court did not abuse its discretion, and we

affirm its order.


                                          3
     Case: 12-14290   Date Filed: 04/23/2013   Page: 4 of 4


AFFIRMED.




                              4